Cite as 2016 Ark. App. 348

                ARKANSAS COURT OF APPEALS
                                       DIVISION I
                                      No. CR-15-684


                                                 Opinion Delivered   June 22, 2016
BRAELON MAXWELL
                             APPELLANT           APPEAL FROM THE CRITTENDEN
                                                 COUNTY CIRCUIT COURT
V.                                               [NO. CR-2011-1194]

STATE OF ARKANSAS                                HONORABLE RALPH WILSON, JR.,
                             APPELLEE            JUDGE

                                                 AFFIRMED; MOTION TO
                                                 WITHDRAW GRANTED

                               CLIFF HOOFMAN, Judge

       Appellant Braelon Jamar Maxwell appeals after the Crittenden County Circuit Court

revoked his probation and sentenced him to serve twenty-four months in the Arkansas

Department of Correction, followed by a twelve-month suspended imposition of sentence.

Appellant’s attorney has filed a no-merit brief and a motion to withdraw as counsel pursuant

to Arkansas Supreme Court Rule 4-3(k) (2015) and Anders v. California, 386 U.S. 738 (1967),

asserting that this appeal is wholly without merit. The motion is accompanied by an abstract

and addendum of the proceedings below, alleged to include all objections and motions

decided adversely to appellant, and a brief in which counsel explains why there is nothing in

the record that would support an appeal. The clerk of this court mailed a copy of counsel’s

motion and brief to appellant’s last-known address informing him of his right to file pro se
                                  Cite as 2016 Ark. App. 348

points for reversal; however, he has not done so.1 Consequently, the attorney general has not

filed a brief in response. We grant counsel’s motion to withdraw and affirm the revocation.

       On August 20, 2012, appellant pleaded guilty to possession of a schedule VI controlled

substance with the purpose to deliver and was placed on probation for thirty-six months. On

January 14, 2014, the State filed a revocation petition alleging that appellant had violated the

terms and conditions of his probation. After a hearing on April 30, 2014, the trial court found

that appellant had violated the terms and conditions of his probation. The trial court

sentenced appellant to serve two months in county jail and extended his original term of

probation by twenty-four months.

       Subsequently, a second revocation petition was filed on February 17, 2015, alleging

that appellant had violated his probation by (1) failing to pay his fines, costs, and fees as

directed; (2) failing to report to probation as directed; (3) failing to pay his probation fees; (4)

failing to notify the sheriff and his probation officer of his current address and employment;

(5) departing from his approved residence without permission; and (6) failing to complete his

community service in lieu of fees.

       At the revocation hearing, Amy Peyton, employed with the Crittenden County

Sheriff’s Department, testified that appellant had failed to pay any of his fines and costs as

ordered by the trial court. Additionally, Probation Officer Jennifer Miller testified that she

had supervised appellant since April 30, 2014. She explained that he had missed several



       1
         The packet was mailed to appellant by certified mail, and a return receipt indicates
that delivery was accepted.

                                                 2
                                  Cite as 2016 Ark. App. 348

appointments with her, attending only three out of ten visits. She further testified that

appellant was initially living locally with his grandmother. Although she subsequently was

given another address for him in Jonesboro as a reference, she indicated that she had not given

appellant permission to move and that he was not supposed to be living in Jonesboro. Finally,

she testified that appellant was behind on paying his probation fees and that he had failed to

complete his community service in lieu of paying his fees.

       Appellant testified at the hearing on his own behalf. He testified that he had been

working in Jonesboro and admitted that he had moved to Jonesboro. However, he testified

that he had discussed his move with Officer Miller and that she had given him permission to

do so. Additionally, appellant explained that he had difficulty attending his probation

appointments due to his work schedule. He further acknowledged that he was aware of his

obligations, including paying his fines and costs.

       After all evidence was presented, the trial court found that appellant had violated the

terms and conditions of his probation, specifically by failing to pay his fines and costs, failing

to report to his probation officer as directed, and failing to remain in the jurisdiction of the

court. He was sentenced to serve twenty-four months in the Arkansas Department of

Correction, followed by a twelve-month suspended imposition of sentence. This appeal

followed.

       The only adverse ruling in this case was the revocation itself. A challenge to the

sufficiency of the evidence may be raised for the first time in an appeal of a revocation in the

absence of a motion for a directed verdict. See Barbee v. State, 346 Ark. 185, 56 S.W.3d 370


                                                3
                                  Cite as 2016 Ark. App. 348

(2001); Cotta v. State, 2013 Ark. App. 117. In a revocation proceeding, the trial court must

find by a preponderance of the evidence that the defendant has inexcusably failed to comply

with a condition of his or her suspension or probation, and on appellate review, we do not

reverse the trial court’s decision unless it is clearly against the preponderance of the evidence.

Flemons v. State, 2014 Ark. App. 131; Ark. Code Ann. § 16-93-308(d) (Supp. 2015). Because

the burdens are different, evidence that is insufficient for a criminal conviction may be

sufficient for a probation or suspended-sentence revocation. Bradley v. State, 347 Ark. 518,

65 S.W.3d 874 (2002). Since determination of a preponderance of the evidence turns on

questions of credibility and weight to be given testimony, we defer to the trial court’s superior

position. Id. Furthermore, the State need only prove that the appellant committed one

violation of the conditions in order to revoke appellant’s sentence. Peals v. State, 2015 Ark.

App. 1, 453 S.W.3d 151.

       In this case, the decision to revoke was not clearly against the preponderance of the

evidence. Appellant’s conditions of probation required that he pay all fines, court costs, and

restitution; cooperate with the probation officer and report as directed; and not move or

remain out of the jurisdiction of the court without permission. The State introduced

sufficient evidence through Ms. Peyton’s and Officer Miller’s testimony to support the trial

court’s finding that he violated the conditions of his probation, and we defer to the trial

court’s superior position regarding questions of credibility and the weight to be given

testimony. Bradley, supra. Thus, from our review of the record and the brief presented, we

find that counsel has complied with the requirements of Rule 4-3(k) and hold that there is


                                                4
                               Cite as 2016 Ark. App. 348

no merit to this appeal. Accordingly, counsel’s motion to withdraw is granted and the

revocation affirmed.

      Affirmed; motion to withdraw granted.

      GLADWIN, C.J., and BROWN, J., agree.

      Tyler C. Ginn, for appellant.

      No response.




                                           5